Exhibit 10.1

LOGO [g223421ex10_1pg01.jpg]

August 24, 2011

Dear Phil:

The Board of Directors (the “Board”) of Emdeon Inc. (the “Company”) accepts your
resignation from the Board, to be effective as of August 24, 2011 (the
“Resignation Date”). We thank you for your service on the Board and your
contributions to the Company.

In connection with your resignation and in recognition of your contributions to
the Company, and subject to your consent, the Board has elected to make certain
amendments to your outstanding options (the “Options”) to acquire shares of
Class A common stock of the Company, par value $0.00001 per share (“Class A
Common Stock”) and restricted share units (the “Restricted Share Units”)
conveying the right to receive shares of Class A Common Stock, in each case
issued under the Emdeon Inc. 2009 Equity Incentive Plan (as amended, the “Equity
Plan”) pursuant to the terms of your Award Agreements (as defined in the Equity
Plan). Specifically, (i) all 10,000 of your Options granted on August 11, 2009
will be fully vested and exercisable as of the Resignation Date and (ii) the
“Restricted Period” applicable to your 5,685 Restricted Share Units granted on
May 25, 2011 will lapse in full as of the Resignation Date and shares of Class A
Common Stock will be issued to you on such date in full satisfaction of your
Restricted Share Units.

Furthermore, in light of the contemplated merger of the Company pursuant to that
certain Agreement and Plan of Merger, dated as of August 3, 2011, by and among
the Company, Beagle Parent Corp., a Delaware Corporation (“Parent”), and Beagle
Acquisition Corp., a Delaware Corporation and a wholly-owned subsidiary of
Parent (the “Merger Agreement”), the Board has elected to extend until the six
month anniversary of the Resignation Date the period during which you may
exercise your Options, subject to earlier termination in accordance with the
Merger Agreement.

Please confirm your consent to these amendments to your Options and Restricted
Share Units by signing below and returning a copy of this letter to me as soon
as possible.

We wish you success in your future endeavors.

 

Sincerely,

/s/ Gregory T. Stevens                

Gregory T. Stevens

Executive Vice President and General Counsel

 

Acknowledged and Agreed:  

/s/ Philip M. Pead

  Philip M. Pead